ORDER
On February 20, 1992, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. On March 12, 1992 Respondent appeared with counsel before the Court pursuant to a Show Cause order. Respondent failed to show cause why the Petition for Interim Suspension should not be granted.
Accordingly, it is ordered, adjudged and decreed that the Respondent Kenneth J. Shea be and he is hereby suspended from *339engaging in the practice of law in this State until further order of this Court.
It is further ordered that Paula L. Hardi-man be appointed a Special Master to take possession of all Respondent’s client files to inventory them and to take whatever steps are necessary to protect the clients’ interests. Ms. Hardiman is further empowered to enter upon Respondent’s office premises in order to effectuate this Order.
MURRAY and SHEA, JJ., did not participate.